Case: 3:18-cv-00214-TMR-MJN Doc #: 43 Filed: 05/28/19 Page: 1 of 7 PAGEID #: 285



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

                                )
KRISTINA THOMPSON               )
                                )
          Plaintiff,            )
                                )   Case Number: 3:18-cv-00214-TMR
v.                              )
                                )   Judge Thomas M. Rose
VILLAGE OF PHILLIPSBURG, et al. )   Magistrate Judge Michael J. Newman
                                )
          Defendants.           )
                                )
                                )
                                )
-------------------------------------------------------------------

   DEFENDANTS VILLAGE OF PHILLIPSBURG AND CHIEF OF POLICE MARK
   WYSONG’S REPLY IN FURTHER SUPPORT OF THEIR MOTION TO DISMISS
               PLAINTIFF’S FIRST AMENDED COMPLAINT


       Defendants Village of Phillipsburg (“the Village”) and Chief of Police Mark Wysong

(“Wysong”) (collectively “Defendants”), by and through their undersigned counsel, respectfully

submit this Reply in Further Support of their Motion to Dismiss Plaintiff’s First Amended

Complaint.

       A.      Plaintiff Has Not Stated a Claim for Inadequate Screening

       In support of her inadequate screening claim, Plaintiff argues that “Officer Sanderson’s

employment record reveals multiple incidents of sexual misconduct, unreasonable searches and

seizures, excessive force, and unauthorized police conduct regarding prostitution, which occurred

over the approximately three years immediately prior to Chief Wysong and the Village hiring

Officer Sanderson.” ECF Doc. 41, PAGEID # 272. As pled, such “misconduct” included viewing

pornographic websites while on duty, leaving his post on multiple occasions, allowing a male to
Case: 3:18-cv-00214-TMR-MJN Doc #: 43 Filed: 05/28/19 Page: 2 of 7 PAGEID #: 286



enter the female housing unit, asking fellow recruits about sexual activities, displaying a picture

of his genitals to members of the nursing staff at a hospital and speaking with a prostitute while

on duty. (ECF Doc. 35 at ¶ 43, PAGE ID # 219-220; ECF Do. 41, PAGE ID # 272-273). If

Plaintiff is aware of a single alleged constitutional violation committed by Sanderson prior to his

employment with the Village, she failed to state it in her First Amended Complaint.

       Courts within this Circuit and across the country have held that pleading the mere existence

of some prior misconduct is insufficient. See Sweat v. Butler, 90 F.Supp.3d 773, 783 (W.D. Tenn.

2015); see also Wilson v. Trumbull County Dept. of Job and Family Services, No. 4:12 CV 02163,

2013 WL 5820276, at *12 (N.D. Ohio Oct. 29, 2013) (dismissing inadequate screening claims

because “Plaintiffs ple[d] no factual allegations suggesting that, in hiring and retaining

Defendants[], the County was deliberately indifferent to the risk that they would violate Plaintiffs’

constitutional rights.”); Hicks v. Camden County, No. 16-3436 (JBS/JS), 2017 WL 68620, at *4

(D.N.J. Jan. 6, 2017) (dismissing inadequate screening claim because “Plaintiff identifie[d]

nothing in Officer Tucker’s background that should have led Defendants to conclude that he would

deprive a citizen of constitutional rights.”); Johnson v. Metropolitan Government of Nashville and

Davidson County, No. 3:10-0589, 2010 WL 3619790, at *3 (M.D. Tenn. Sept. 13, 2010) (There is

no factual underpinning from which a conclusion plausibly could be drawn that there was anything

in the backgrounds of these police officers to alert Metro that hiring them would result in the

deprivation of a citizen’s constitutional rights, and that Metro was deliberately indifferent to the

risk posed.”).

       While Sanderson’s prior work history may very well reflect his “immaturity and

irresponsibility,” nothing in Sanderson’s background would make Wysong or the Village conclude

“that the plainly obvious consequence of the decision to hire [Sanderson] would be the deprivation



                                                 2
Case: 3:18-cv-00214-TMR-MJN Doc #: 43 Filed: 05/28/19 Page: 3 of 7 PAGEID #: 287



of a third party’s federally protected right[s][.]” Board of County Com’rs of Bryan County, Okl.

v. Brown, 520 U.S. 397, 411 (1997). Plaintiff’s inadequate screening must be dismissed.

           B.        Plaintiff’s Argument that Chief Wysong Had Constructive Notice of
                     Sanderson’s Alleged Sexual Assaults That Predated June 28, 2017 is Flawed

           To support her failure to supervise and discipline claims1, Plaintiff points to similar alleged

incidents (raised for the first time in her amended complaint) involving Sanderson that occurred

weeks before the alleged June 28, 2017 incident with Plaintiff. See ECF Doc. 35, ¶¶ 26-31; ECF

Doc. 41 at PAGE ID # 275-276. Plaintiff does not assert (nor could she) that Wysong or the

Village had actual notice of the alleged incidents. Instead, Plaintiff asserts that “Chief Wysong

had constructive knowledge of these [constitutional] violations because Chief Wysong should have

known through supervising Officer Sanderson that he had committed these constitutional

violations.” ECF Doc. 41, PAGEID #276. Plaintiff’s circular argument is flawed. Unreported

constitutional violations allegedly committed by Sanderson in the weeks before June 28, 2017 do

not equate to constructive notice to Wysong or the Village. See D’Ambrosio v. Marino, 747 F.3d

378, 388 (6th Cir. 2014) (“Until the county had notice of persistent misconduct, it did not have

‘the opportunity to conform to constitutional dictates,’ nor could its inaction have caused the

deprivation of D’Ambrosio’s constitutional rights.”) (internal quotations omitted); Harris v.

Goins, 156 F.Supp.3d 857, 864 (E.D. Ky. 2015) (dismissing custom-of-inaction theory and stating

“Even if the allegations in the Complaint were sufficient to show a clear and persistent office-wide

pattern of unconstitutional activity, the links between UNITE and the individual defendants are far

too attenuated to support an allegation that UNITE had actual or constructive notice of the illegal

conduct and tacitly approved of it.”).




1
    Plaintiff has abandoned her failure to train claim against the Village.

                                                              3
Case: 3:18-cv-00214-TMR-MJN Doc #: 43 Filed: 05/28/19 Page: 4 of 7 PAGEID #: 288



        Indeed, accepting Plaintiff’s argument would be tantamount to dispensing of the notice

element of § 1983 claims predicated upon a failure to supervise or discipline theory. See Doe v.

Claiborne County, Tenn. By and Through Claiborne County Bd. Of Educ., 103 F.3d 495, 508 (6th

Cir. 1996); Pecsi v. City of Niles, 674 Fed.Appx. 544, 547 (6th Cir. 2017). Plaintiff’s failure to

supervise and discipline claims must be dismissed.

        C.       Plaintiff Fails to State a Supervisory Liability Claim Against Wysong

        It is not disputed that Wysong was not present at the hotel on June 28, 2017 and had no

involvement in the acts alleged to have deprived Plaintiff of her constitutional rights. See generally

ECF Doc. 35). Plaintiff instead argues that “Chief Wysong at least implicitly authorized,

approved, or knowingly acquiesced in Officer Sanderson’s conduct at issue because Chief Wysong

knew of Officer Sanderson’s prior misconduct, yet failed to supervise, discipline, or train him to

address the conduct, and the prior misconduct was related to the conduct at issue.” ECF Doc. 41,

PAGEID # 280.2

        In doing so, Plaintiff ignores that “a supervisor cannot be held liable simply because he or

she was charged with overseeing a subordinate who violated the constitutional right of another.”

Peatross v. City of Memphis, 818 F.3d 233, 241 (6th Cir. 2016); see also Munson v. Bryan, No.

3:15-cv-0078, 2015 WL 4112429, *6 (M.D. Tenn. July 8, 2015) (dismissing supervisory liability

claim because “Any attempt to hold a county official liable under § 1983 for the conduct of an

employee based on the supervisor’s role in policymaking or employee training must be treated as

an action against the supervisor not in his or her individual capacity, but in his or her official

capacity, or an action against the county.”) (internal citation omitted). Further, “[a] supervisory


2
 In asking for leave to file her First Amended Complaint, Plaintiff represented to this Court that she was abandoning
her § 1983 claims for failure to train. See ECF Doc. 18 at PAGE ID# 107. Now, Plaintiff explicitly argues that
Wysong is liable under a supervisory liability theory predicated on Wysong’s failure to train Sanderson. See ECF
Doc. 41, PAGE ID# 281-282.

                                                         4
Case: 3:18-cv-00214-TMR-MJN Doc #: 43 Filed: 05/28/19 Page: 5 of 7 PAGEID #: 289



official’s failure to supervise, control, or train the offending individual is not actionable unless the

supervisor either encouraged the specific incident of misconduct or in some other way directly

participated in it.” McQueen v. Beecher Community Schools, 433 F.3d 460, 470 (6th Cir. 2006)

(internal citations and quotations omitted); see also Jones v. Cincinnati, No. 1:04-CV-616, 2006

WL 2987820, at *13 (S.D. Ohio Oct. 17, 2006) (“Supervisory liability would attach for the acts of

the officers if the sergeants did more than play a passive role in the alleged violation or showed

mere tacit approval of the goings on.”) (internal marks omitted).

       Because Plaintiff does not allege facts to support her argument that Wysong encouraged

Sanderson’s alleged misconduct or actively participated in it, Wysong is entitled to qualified

immunity and the claims against Wysong in his individual capacity must be dismissed. See

McQueen, 433 F.3d at 470; Peatross, 818 F.3d at 241; Denkins v. Mohr, No. 2:13-CV-00584, 2014

WL 4272823, at *3 (S.D. Ohio Aug. 29, 2014) (dismissing supervisory liability claims); King v.

City of Columbus, Ohio, No. 2:18-cv-1060, 2019 WL 1508279, at *3 (S.D. Ohio April 5, 2019)

(“First, King merely alleges that Chief Jacobs failed to act. Second, King’s attempt to hold Chief

Jacobs liable in her individual capacity for her alleged failure to adequately train, supervise, and

discipline Officer Mason and other Columbus police officers or for her adherence to or

continuation of policies that caused Tyre King’s death ‘improperly conflates a § 1983 claim of

individual supervisory liability with one of municipal liability.’ *** King has not alleged any

specific actions of Chief Jacobs. Therefore, the Court dismisses King’s individual-capacity claims

against Chief Jacobs.”) (internal quotation omitted); Virgil v. City of Newport, No. 16-224-DLB-

CJS, 2018 WL 344986, at *12 (E.D. Ky. Jan. 9, 2018) (dismissing supervisory-liability claim and

stating, “Although Virgil claims that the supervisor-defendants’ failure to train and supervise

encouraged and/or permitted the alleged constitutional violations, such indirect and passive



                                                   5
Case: 3:18-cv-00214-TMR-MJN Doc #: 43 Filed: 05/28/19 Page: 6 of 7 PAGEID #: 290



conduct is insufficient.”) (internal marks omitted); Bradford v. Bracken County, No. 09-115-DLB,

2010 WL 11520681, at *5 (E.D. Ky. Feb. 1, 2010) (granting motion to dismiss because “Plaintiffs

have failed to state a claim under § 1983 for supervisory liability because they neglected to allege

facts demonstrating the Defendants [] specifically ‘encouraged’ or ‘directly participated’ in the

events leading to Bradford’s death.”).




                                                     Respectfully submitted,


                                                     /s/ James H. Gordon
                                                     James H. Gordon – Trial Attorney (0068454)
                                                     Jeremy R. Kopp (0090577)
                                                     ANSA ASSUNCAO LLP
                                                     Two Miranova Place, Suite 300
                                                     Columbus, OH 43215
                                                     Telephone: 614-441-8682/4095
                                                     Facsimile: 614-441-4471
                                                     james.gordon@ansalaw.com
                                                     jeremy.kopp@ansalaw.com
                                                     Counsel for Village of Phillipsburg and Chief
                                                     of Police Mark Wysong




                                                 6
Case: 3:18-cv-00214-TMR-MJN Doc #: 43 Filed: 05/28/19 Page: 7 of 7 PAGEID #: 291




                             CERTIFICATE OF SERVICE

     I hereby certify that on this 28th day of May 2019, the foregoing was served via the
CM/ECF filing and U.S. mail upon the following:

      Kenneth J. Ignozzi, Esquire
      131 N. Ludlow St., Suite 1400
      Dayton, Ohio 45402
      Counsel for Plaintiff Kristina Thompson       (efiling)

      Justin W. Sanderson, Sr. (A747540)
      c/o Lorain Correctional Institution
      2075 Avon Belden Rd.
      Grafton, Ohio 44044                           (U.S. mail)


                                                    /s/ James H. Gordon
                                                    Counsel for Defendants




                                                7
